DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 31-32, 34-37 and 40-45) in the reply filed on April 4, 2022 is acknowledged.  Accordingly, claims 33 and 38-39 are withdrawn from consideration.  The Applicant is advised to cancel these claims to cancel the noted claims in order to place the Application under condition for allowance. 
Claim Objections
Claims 31-32, 34-37 and 40-50 are objected to because of the following informalities: 
As to claim 31, the phrase “as well as” in line 16 should be changed to --and-- since it renders the claim ambiguous since it is unclear whether the limitations following the phrase are part of the claimed invention.  
Furthermore, as to claim 31, the limitation of “a the layer ” in line 20, should be --a layer--
Regarding claims 40, 41, 42 and 45 the phrase "such as " renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  The phrase “such as” should be changed to --or--.  Correction is required. 
Regarding claim 45, the phrase "like" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The phrase “like” should be changed to --or--.  Correction is required.
                                                               Ex parte Quayle
This application is in condition for allowance except for the above formal matters (see the Election/Restriction and Claim Objection). 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

                                                     Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claims 31-32, 34-37 and 40-50 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of an assembly comprising among other features, a cryostat having two insulation coverings;  a flat coil layer of superconducting coils for use with a magnetic levitation and/or acceleration motor system of a lithographic apparatus and wherein the flat coil layer is arranged between the two coverings. Each of the coverings has an inner plate configured to be cryocooled and an outer plate parallel to the inner plate and an insulation system with a vacuum layer between the inner and outer plate and wherein the insulation system of one or both or the insulation coverings has a layer of circular bodies, the central axes of these bodies extending perpendicular to the inner and outer plate and is configured to provide a layer of point contact between two layers of circular bodies or between a layer of circular bodies and the inner and/or outer plate, as recited in the instant claims of the present application. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pharand et al (U.S.Pat. 9,778,579); Binnard et al (US 2010/0090545 A1) and Hazelton (U.S.Pat. 7,355,308) disclose stage assemblies and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
5/5/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882